--------------------------------------------------------------------------------

Exhibit 10.1
 
FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT


This First Amendment to Credit and Security Agreement, dated as of September 16,
2014 (this “Agreement”), is made by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Lender”), CHARLES & COLVARD, LTD., a North Carolina corporation
(“Parent”), CHARLES & COLVARD DIRECT, LLC, a North Carolina limited liability
company (“C&C Direct”), and MOISSANITE.COM, LLC, a North Carolina limited
liability company (“Moissanite”; Parent, C&C Direct and Moissanite are sometimes
referred to herein individually as a “Borrower” and collectively as the
“Borrowers”).


W I T N E S S E T H :


WHEREAS, Borrowers and Lender are parties to a certain Credit and Security
Agreement dated as of June 25, 2014 (as amended, restated or otherwise modified
from time, the “Credit Agreement”); and


WHEREAS, Borrowers and Lender desire to amend the Credit Agreement pursuant to
the terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:


1.              Defined Terms.  Capitalized terms used in this Agreement which
are defined in the Credit Agreement shall have the same meanings as defined
therein, unless otherwise defined herein.


2.              Deletion of Arbitration Provisions.  The Credit Agreement is
hereby amended by deleting Section 13 and substituting the following in lieu
thereof:


13.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
(a)            Choice of Law.  THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN
RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO AS WELL AS ALL CLAIMS, CONTROVERSIES OR DISPUTES ARISING UNDER OR
RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
GEORGIA WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.
 
(b)            Venue.  THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING
IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE TRIED AND
LITIGATED IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL
COURTS LOCATED IN THE COUNTY OF FULTON, STATE OF GEORGIA; PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  EACH BORROWER AND LENDER WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 13(b).
 

--------------------------------------------------------------------------------

(c)            TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER
AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON
OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH, A “CLAIM”).  EACH
BORROWER AND LENDER REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
(d)            Waiver of Punitive Damages.  NO CLAIM MAY BE MADE BY ANY PARTY TO
THIS AGREEMENT AGAINST ANY OTHER PARTY TO THIS AGREEMENT, OR ANY AFFILIATE OF
ANY SUCH PARTY OR ANY DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE,
AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF
CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH PARTY TO
THIS AGREEMENT HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR
SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO
EXIST IN ITS FAVOR.
 
3.             Incorporation of Arbitration Provisions by Reference No Longer
Applicable.  The Revolving Notes, the Patent and Trademark Security Agreement,
the Copyright Security Agreement, the Intercompany Subordination Agreement and
that certain Collateral Pledge Agreement by Parent in favor of Lender dated as
of June 25, 2014 each provide that the arbitration provisions set forth in the
Credit Agreement are incorporated by reference.  For the avoidance of doubt, as
a result of the deletion of such arbitration provisions from the Credit
Agreement pursuant to this Agreement, no arbitration provisions shall apply to
any such Loan Document.


4.            No Other Changes.  Except as explicitly amended or waived by this
Agreement, all of the terms and conditions of the Credit Agreement shall remain
in full force and effect and shall apply to any Loan or Letter of Credit
thereunder.


5.             Representations and Warranties.  Each Borrower hereby represents
and warrants to Lender as follows:


(a)            Such Borrower has all requisite power and authority to execute
this Agreement and to perform all of its obligations hereunder, and this
Agreement has been duly executed and delivered by such Borrower and constitutes
the legal, valid and binding obligation of such Borrower, enforceable in
accordance with its terms.
 


2

--------------------------------------------------------------------------------

(b)            The execution, delivery and performance by such Borrower of this
Agreement have been duly authorized by all necessary corporate and limited
liability company action and do not (i) require any authorization, consent or
approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect, having applicability to such Borrower, or the articles of incorporation,
by-laws, articles of organization or limited liability company agreement, as
applicable, of such Borrower, or (iii) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease or instrument to which such Borrower is a party or by which it or its
properties may be bound or affected.


(c)            All of the representations and warranties of the Borrowers
contained in the Credit Agreement are correct in all material respects on and as
of the date hereof as though made on and as of such date.


6.            References.  All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the other Loan Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.


7.            No Waiver.  Except as expressly set forth herein, the execution of
this Agreement and acceptance of any documents related hereto or thereto shall
not be deemed to be a waiver of any Default or Event of Default under the Credit
Agreement or breach, default or event of default under any Loan Document or
other document held by Lender, whether or not known to Lender and whether or not
existing on the date of this Agreement.


8.            Release.  Each Borrower hereby absolutely and unconditionally
releases and forever discharges Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents, attorneys and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which such Borrower has had, now
has or has made claim to have against any such Person for or by reason of any
act, omission, matter, cause or thing whatsoever arising from the beginning of
time to and including the date of this Agreement, whether such claims, demands
and causes of action are matured or unmatured or known or unknown.


9.            Costs and Expenses.  Each Borrower hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse Lender on demand for all costs
and expenses incurred by Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel. 
Without limiting the generality of the foregoing, Borrowers specifically agree
to pay all reasonable fees and disbursements of counsel to Lender for the
services performed by such counsel in connection with the preparation of this
Agreement and the documents and instruments incidental hereto.  Borrowers hereby
agree that Lender may, at any time or from time to time in its sole discretion
and without further authorization by Borrowers, make one or more Advances to
Borrowers under the Credit Agreement, or apply the proceeds of any Advance, for
the purpose of paying any such fees, disbursements, costs and expenses in
connection with this Agreement.
 
3

--------------------------------------------------------------------------------

10.          Miscellaneous.  This Agreement may be executed in any number of
counterparts and by different parties to this Agreement on separate
counterparts, each of which, when so executed and delivered, shall be deemed an
original, and all of which counterparts, taken together, shall constitute one
and the same instrument.  Any signature delivered by a party by facsimile or
electronic mail transmission shall be deemed to be an original signature
hereto.  Delivery of an executed counterpart of this Agreement by facsimile or
electronic mail shall be equally as effective as delivery of an original
executed counterpart of this Agreement.  Any party delivering an executed
counterpart of this Agreement by facsimile or electronic mail also shall deliver
an original executed counterpart of this Agreement, but the failure to deliver
an original executed counterpart shall not affect the validity, enforceability,
and binding effect of this Agreement.


11.            Governing Law.  This Agreement shall be governed by and construed
in accordance with the substantive laws (other than conflict laws) of the State
of Georgia.


[SIGNATURES ON NEXT PAGE]
 
4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit and Security Agreement to be duly executed as of the date first written
above.



 
WELLS FARGO BANK, NATIONAL ASSOCIATION
         
By:
/s/ Arthur R. Cordwell, Jr.    
Arthur R. Cordwell, Jr., Authorized Signatory
       
CHARLES & COLVARD, LTD.
     
By:
/s/ Kyle S. Macemore    
Name: Kyle S. Macemore
   
Title: Senior Vice President and Chief Financial Officer
       
CHARLES & COLVARD DIRECT, LLC
     
By:
/s/ Kyle S. Macemore    
Name: Kyle S. Macemore
   
Title: Manager
         
MOISSANITE.COM, LLC
     
By:
/s/ Kyle S. Macemore    
Name: Kyle S. Macemore
   
Title: Manager
 

 
 
[CHARLES & COLVARD—FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT]
 
 

--------------------------------------------------------------------------------